 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ERIC ROYCE LEONARD,                               No. 2:17-cv-0796 JAM AC DP
12                      Petitioner,
13          v.                                         ORDER
14   RON DAVIS,
15                      Respondent.
16

17          Currently before the court are respondent’s motion for leave to file a motion to dismiss

18   (ECF No. 46) and petitioner’s motion for a stay and abeyance (ECF No. 49). Petitioner has also

19   filed a statement of non-opposition in response to the motion for leave. ECF No. 48.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1. Respondent’s motion for leave to file a motion to dismiss (ECF No. 46) is granted and

22   respondent shall file his motion to dismiss within seven days of the filing of this order.

23          2. Respondent shall notice the motion to dismiss to be heard at the same time as

24   petitioner’s motion for stay and abeyance.

25          3. The February 6, 2019 hearing on the motion for leave is vacated.

26   DATED: January 24, 2019

27

28
